PER CURIAM.
Appellant, William B. Langford, appeals the summary denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order denying Langford’s scoresheet error claim without comment. However, the trial court failed to address Langford’s other claim that he is being illegally detained for violating probation, as he claims that probation was not part of the sentence imposed at his 2004 resentencing hearing. The State concedes the record attachments do not demonstrate that probation was ordered. On remand, the trial court shall attach the record refuting Langford’s claim.
AFFIRMED in part, REVERSED in part; REMANDED.
PALMER, COHEN, and JACOBUS, JJ., concur.